DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10 (page 7, paragraph [0030], line 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality: page 10, paragraph [0039], line 2, “1080is” should be “1080 is”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are recites the limitation "the photosensitive drum" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 7 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US Pat. Pub. No. US 2010/0080581 A1).
Regarding claim 1, Shimizu discloses a photoconductor 5A, comprising: a cylindrical body 49 having a surface on which an electrostatic latent image is to be formed (paragraphs [0031] and [0046]); and an optical tag (a marker part) 29 provided on an outer circumferential surface of the cylindrical body 49 (paragraph [0053] and Fig. 9).
Regarding claim 2, Shimizu discloses wherein the optical tag 29 is provided at an end of the cylindrical body 49 (Fig. 9).
Regarding claim 3, Shimizu discloses wherein the optical tag 29 includes at least one of a read-only surface (emphasis added) or a read-write surface (paragraphs [0053]-[0054]).
Regarding claim 7, Shimizu discloses a development cartridge (a process cartridge) 3A, comprising: the photoconductor 5A; and a developing roller 8 to transfer toner to the electrostatic latent image formed on the surface of the photoconductor 5A to form a visible toner image on the surface of the photoconductor 5A (paragraph [0031]).
Regarding claim 11, Shimizu discloses an image forming apparatus 1, comprising: a main body 2; the photoconductor 5A; and a development cartridge 3A, attachable to and detachable from the main body 2, to supply toner to the electrostatic latent image to form a visible toner image on the surface of the photoconductor 5A (paragraphs [0028]-[0031] and Fig. 1)
read data from the optical tag 29 (emphasis added) and/or to write data to the optical tag 29 (paragraphs [0053]-[0054] and Fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hanada (US Pat. No. 6,278,854 B1).
Shimizu, as discussed above, differs from the instant claimed invention in not disclosing the cylindrical body includes a plurality of layers, the plurality of layers including: a blocking layer provided along an entire length of the cylindrical body, a charge generation layer provided along a portion of the length of the cylindrical body, and a charge transport layer provided along the portion of the length of the cylindrical body.
Hanada discloses a photoconductor 1 comprising: a cylindrical body including a plurality of layers, the plurality of layers including: a blocking layer provided along an entire length of the cylindrical body, a charge generation layer provided along a portion of the length of the cylindrical body, and a charge transport layer provided along the portion of the length of the cylindrical body (column 3, lines 53-59; Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the plurality of layers as taught by Hanada to the cylindrical body of Shimizu to provide a sufficient image density and satisfactory image quality (Hanada, column 2, lines 32-37).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada in view of Shimizu.
Hanada discloses a method for manufacturing an photoconductor 1, comprising: providing a cylindrical body; applying a blocking layer along an entire length of the cylindrical body; and applying at least one of a charge generation layer and a charge transport layer along a portion of the length of the cylindrical body (column 3, lines 53-59; Figs. 1 and 2).

Shimizu discloses a photoconductor 5A, comprising: a cylindrical body 49 having a surface on which an electrostatic latent image is to be formed (paragraphs [0031] and [0046]); and an optical tag (a marker part) 29 provided on an outer circumferential surface of the cylindrical body 49 (paragraph [0053] and Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the optical tag as taught by Shimizu to the photoconductor of Hanada to precisely control the position and speed of photoconductor.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hanada as applied to claim 8 above, and further in view of Richards et al. (US Pat. Pub. No. US 2017/0262721 A1)
Shimizu in view of Hanada, as discussed above, differs from the instant claimed invention in not disclosing the optical tag is to store data, the data including at least one of authentication data, use information relating to the photoconductor, or job information relating to an image forming job performed using the development cartridge, and the optical tag includes: a read-only surface from which data stored in the optical tag is readable by an optical device, or a read-write surface from which data stored in the optical tag is readable by the optical device and to which data can be written from the optical device to the optical tag.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the tag including the authenticity data as taught by Richards et al. to the optical tag of Shimizu in view of Hanada to identify a kind (for different colors) of photoconductor for a specific color cartridge.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hanada as applied to claim 12 above, and further in view of Richards et al.
Shimizu in view of Hanada, as discussed above, differs from the instant claimed invention in not disclosing the data to be read from the optical tag and/or the data to be written to the optical tag includes at least one of authentication data, use information relating to the photoconductor, or job information relating to an image forming job performed by the image forming apparatus.
Richards et al. discloses a cartridge 1 including a carrier (a cartridge housing) 2 storing an authenticity verification code 3A readable by a scan device (paragraphs [0025] and [0028]; Figs. 1 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the tag including the authenticity data as taught by Richards et al. to the optical tag of Shimizu in view of Hanada to identify a kind (for different colors) of photoconductor for a specific color cartridge.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  independent claim 15 is allowable over the prior art of record because the prior art of record does not teach or suggest: “applying a dye layer, a reflective layer, and a protective layer, along the remaining portion of the length of the cylindrical body, or applying a dielectric film, a phase change material, a reflective layer, and a protective layer, along the remaining portion of the length of the cylindrical body” as set forth in the claimed combination.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikuchi (US Pat. Pub. No. US 2006/0062583 A1) discloses a photoconductor comprising: a cylindrical body having a surface on which an electrostatic latent image is to be formed; an optical tag provided on an end of the cylindrical body; and an optical device.

Taniguchi et al. (EP 0 730 207 A1) discloses a photoconductor comprising: a cylindrical body having a surface on which an electrostatic latent image is to be formed; an optical marking area provided on an end of the cylindrical body; and an optical device.
Kuwabara et al. (EP 2 018 037 A1) discloses a photoconductor comprising: a cylindrical body having a surface on which an electrostatic latent image is to be formed; an optical tag provided on an end of the cylindrical body; and an optical device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 1, 2022